*657MEMORANDUM **
Ofelya Maloyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir.2007), we deny the petition for review.
The BIA did not abuse its discretion in denying Maloyan’s motion to reopen because the motion was filed more than two years after the BIA’s order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Maloyan failed to establish that she acted with the due diligence required for equitable tolling. See Singh, 491 F.3d at 1096-97.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.